*491Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered March 20, 2006, convicting defendant, after a jury trial, of attempted arson in the first degree and arson in the second degree, and sentencing him, as a second felony offender, to concurrent terms of eight years, followed by five years of postrelease supervision, unanimously affirmed.
The court properly adjudicated defendant a second felony offender, and he received effective, conflict-free representation in connection with that adjudication. Counsel made the argument that defendant’s prior guilty plea did not qualify as a predicate felony conviction because defendant allegedly did not know the plea was to a felony, and the court correctly rejected that claim. In making this argument, counsel was not inhibited in any manner by the fact that he and the attorney who had represented defendant in the prior case both worked for the Legal Aid Society. The record does not establish that a conflict existed, or that it operated to defendant’s detriment or had a substantial relation to the conduct of his defense (see Cuyler v Sullivan, 446 US 335, 348-350 [1980]; People v Harris, 99 NY2d 202, 210-211 [2002]).
Defendant’s other argument is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find it without merit. Concur—Lippman, P.J., Nardelli, Buckley, Gonzalez and Sweeny, JJ.